Citation Nr: 1139078	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  11-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from January 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In July 2009, the Veteran submitted a claim of entitlement to service connection for PTSD.  In August 2010, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from July 2009.  The Veteran has expressed dissatisfaction with the initial disability evaluation assigned.  In May 2011, the RO granted an increased rating to 50 percent for the service-connected PTSD and assigned an effective date of July 2009.  The Veteran has not indicated that he is satisfied with the 50 percent evaluation and the issue remains on appeal.  

The medical evidence regarding the symptomatology associated with the service-connected PTSD is conflicting.  A letter from a private physician which is dated in June 2009 includes a diagnosis of PTSD and a Global Assessment of Functioning (GAF) score of 40.  Another letter from the physician which is dated in August 2010 also includes a diagnosis of PTSD and a GAF score of 40.  Symptomatology noted by the physician consists of nightmares 2-3 times per week, flashbacks 3-4 times per month, panic attacks every day, intrusive thoughts, hypervigilence, impairment of recent memory and 100 percent impairment of working memory.  The physician also reported the Veteran experienced audio and visual hallucinations.  The physician opined, both times, that the Veteran was only moderately impaired in his ability to sustain social relationships and moderately impaired in his ability to sustain work relationships.  

At the time of a January 2010 VA examination, however, the Veteran reported nightmares once per week, but he denied panic attacks.  He had some startle reflex and hypervigilence and would get anxious in large crowds.  He had some intrusive memories of Vietnam.  He had some avoidance.  The examiner opined that the Veteran had some mild, persistent, daytime symptoms.  Mental status examination revealed no hallucinations.  A diagnosis of PTSD was made and a GAF score of 60 was assigned.  This is a significant difference in symptomatology than that reported by the private physician prior to and subsequent to the VA examination.  

A review of the clinical records from the private physician demonstrates that the records document numerous subjective complaints from the Veteran but do not include any objective evidence regarding the Veteran's symptomatology.  There is no report of mental status examinations nor any commentary from the author as to anything other than the Veteran's self-reported symptomatology.  The physician's letters reference significant problems with the Veteran's memory.  There is no evidence in the clinical file, however, that any memory testing (or any other psychiatric testing) was ever conducted.  This lack of any objective evidence regarding the Veteran's mental health symptomatology causes the Board to question the underlying findings included in the letters from the physician dated in June 2009 and August 2010.  

The Board also notes internal conflicts with the private medical evidence.  While the physician has assigned a GAF of 40 in 2009 and 2010, he also opined both times that the PTSD was productive of only moderate impairment in the ability to sustain social relationships and moderate impairment in the ability to sustain work relationships.  A GAF score between 51 and 60 is defined as indicative of moderate symptoms.  The low GAF score of 40 is in conflict with the physician's opinion as to the effect that the PTSD had on the Veteran's functioning.  The physician also opined that the Veteran experienced 100 percent impairment in working memory.  However, the evidence demonstrates that the Veteran has remained employed as a security guard during the entire appeal period.  It is not apparent to the Board how this determination as to memory impairment was made.  

It is not apparent to the Board what the qualifications of the physician who prepared the 2009 and 2010 letters are.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Significantly, the other evidence of record during the pertinent time period with regard to the Veteran's mental health functioning is also less than probative.  The Board notes the examiner who conducted the January 2010 VA examination reported that he did not have access to the Veteran's claims file.  It is not apparent upon what basis this examiner determined the extent of the symptomatology associated with the service-connected PTSD other than via the clinical interview.  The probative value of this evidence is brought into question when it is viewed in light of the findings included in the June 2009 and August 2010 letters from the private physician.  

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id; citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded medical evidence must be determined by the quality of the evidence and not necessarily by its quantity or source.

The Board finds the actual clinical records from the physician should be obtained to the extent possible.  

The Veteran should also be afforded a VA psychiatric examination which is based on a review of all the evidence in the claims file as well as an examination of the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since his discharge from active duty.  After securing any necessary releases, obtain those records identified by the Veteran which have not already been associated with the claims file.  The Board is particularly interested in obtaining the complete treatment records from Dr. E.W.H.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed to include memory testing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  A GAF score for the PTSD should be assigned to the extent possible.  The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to obtain and maintain employment.  If it is not possible to do so, the examiner should so state.  The examiner should reconcile the opinion with all other clinical evidence of record to include, specifically, the clinical records of Dr. E.W.H..  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to an initial disability evaluation in excess of 50 percent for PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


